Citation Nr: 1712215	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an extraschedular disability rating for left shoulder strain and arthritis with tendon tear.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for left glenohumeral degenerative joint disease and shoulder strain assigning a 10 percent rating, effective January 16, 2009; and denied service connection for a back disability.  The RO granted an increased rating of 20 percent for left shoulder arthritis and strain with tear in an April 2011 rating decision, effective January 16, 2009.

In March 2011, the Veteran testified before a Decision Review Officer (DRO).  He testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO in May 2014.  Transcripts of both hearings are of record.

The case was previously remanded by the Board in December 2013 to schedule a Board hearing.  In July 2014, the case was remanded again by the Board for examinations to address the present severity of the Veteran's left shoulder disability and the etiology of the Veteran's back disability.  The Board granted an increased rating of 30 percent for the left shoulder disability, effective January 16, 2009, in a March 2016 decision.  There is no record that the Veteran appealed the Board's March 2016 decision to the U.S. Court of Appeals for Veterans Claims.  Thus, the issue decided therein is final.  The Board also remanded the issues on the title page of this decision.  During the course of the remand, the RO granted service connection for a left shoulder surgical scar, effective January 16, 2009.  As there remains no case or controversy with respect to that issue, it is no longer in appellate status.  The case is now returned for appellate review.  
FINDINGS OF FACT

1.  The preponderance of the evidence does not establish that the Veteran's low back disability had its onset in service, that arthritis manifested within one year of service separation, or that his low back disability is otherwise related to his active military service to include an in-service back injury.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.

3.  The symptomatology associated with the Veteran's service-connected left shoulder disability is contemplated by the current schedular rating.


CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or aggravated by active military service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (b) (2016).

3.  The criteria for an extraschedular evaluation for the Veteran's service-connected left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5201 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103  and 5103A (West 2014) have been met. By correspondence dated in January 2009, October 2009, and April 2016, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates. 

VA has also satisfied the duty to assist.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of the appeal in April 2009, October 2009, September 2014, and June 2016.  The examination reports adequately address all the necessary criteria for rating the claim.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.



II.  Service Connection for Low Back Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran stated in July 2009 that he injured his back in service in 1978 when he tried to keep a locker from falling and in the process, pulled his lower back muscle.  He indicated that he was on bed rest for three days and had to get intense back massage and treatments. 

The service treatment records show that in May 1978 the Veteran had complaints of low back pain from lifting a locker.  On examination, the pain was along the sacroiliac area with no spasms.  There was pain on straight leg raising on the right but not left.  The assessment was back strain.  Several years later, a February 1981 discharge examination showed normal clinical evaluation of the spine.  

After service a November 2009 VA physical therapy treatment record noted mild unchanged lumbar spondylosis.  The Veteran stated that he had had back pain for a long time and noted that he had injured his back in the military.  A March 2011 VA magnetic resonance image (MRI) also revealed degenerative disc changes at L3-4, L4-5, and L5-S1.

The Veteran testified at both hearings that he had experienced back pain since service, even though he did not receive treatment.  See, e.g., March 2011 DRO hearing testimony, pp. 8-9; May 2014 Board hearing testimony, pp. 4-5.  The Veteran also testified at the May 2014 Board hearing that he was treated about four times for his back and given an ultrasound while in service.  See May 2014 Board hearing transcript, pp. 8-9.  

As the record shows an in-service injury to the back, a current back disability, and competent statements of continued back pain since service, a medical opinion was requested to determine whether the Veteran's current back disability is related to the injury in service.

The Veteran underwent several VA examinations to address the etiology of his back disability during the course of the appeal.  An April 2009 VA examination report noted that the Veteran's current low back complaints were less likely than not the result of military service because there was no significant injury or care provided in service.  

The Board remanded the claim in July 2014 finding that even though the examiner found no evidence of a low back disability, the Veteran later had a diagnosis of degenerative disc changes at L3-4, L4-5, and L5-S1 per MRI findings in March 2011.  The Board noted in the July 2014 remand that an examination should be provided to address the etiology of the lumbar spine disability with consideration of the Veteran's service treatment records, which included a May 1978 diagnosis of low back strain.  The Board also noted that the examiner should consider the Veteran's lay testimony during his March 2011 DRO hearing and May 2014 Board videoconference hearing.  

An examination was provided in September 2014 during which the examiner determined that the Veteran's mild lumbar spondylosis was not related to the low back strain in service, and more likely related to normal aging, because the Veteran only had one episode of low back pain in service, and there was no continuity of treatment for his low back disability.  In March 2016, the Board remanded the claim again finding that while the examiner considered the findings in the service treatment records, the examiner did not give any weight to the Veteran's competent statements regarding his continued symptomatology of back pain since the injury in service, or the amount of treatment he received in service.  Further, the examiner did not provide an explanation from a medical perspective for discounting the Veteran's statements.  For these reasons, the opinion provided is inadequate.

In June 2016, the Veteran underwent another VA examination.  It was noted that the examiner was requested to provide an opinion on the etiology of the Veteran's diagnosed spondylosis, degenerative disc changes at L3-4, L4-5, and L5-S1.  It also was noted that the examiner should consider the March 2011 MRI findings of mild circumferential disc bulge without canal or foraminal stenosis at L3-4 level, mild disc bulge with central disc protrusion and mild facet degenerative joint disease at L4-5, and broad central disc protrusion, which abuts the descending right S1 nerve root with mild bilateral facet degenerative joint disease at L5-S1.

The examiner found that the Veteran's back condition was less likely to be related to back pain he had in service.  The explanation was that from the Veteran's history, he remembered two or three incidents when he noted back pain.  He gave a history of back pain that was dull aching without any pain shooting down his bilateral lower extremities.  He had a back strain in service, with no herniated discs or radiculopathy noted at that time.  The examiner determined that the few episodes of back strain did not cause arthritis in the low back.  The examiner noted that usually back strain is muscular and self-limiting; and that there was no documentation of neurological deficits noted in his military service records.  The examiner further found that the Veteran's complaints of dull aching pain was indicative of degenerative arthritis of the lumbar spine with no trigger points or muscle spasms in the lumbar spine, or neurological bowel or bladder issues suggesting a spinal cord injury due to the central disc herniation.  The examiner noted that the bulging discs did not necessarily cause pathology and that there was no correlation between his history physical and MRI findings.  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's low back disability is not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current low back disability and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he had continued to experience symptoms in his lower back since his injury in service in 1978.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he suffered injury to his back in 1978 when he tried to catch a locker from falling.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he was treated for his back in service and that, while he did not seek treatment for his back until many years after service, he continued to experience symptomatology in his back since the injury in service.  The Veteran's statements also are credible as they have been consistent throughout the record.     

However, it does not follow that any present back disability is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he had suffered from back symptomatology since 1978, he is not competent to determine the underlying cause of that back pain, i.e., degenerative arthritis, degenerative disc disease, back strain, etc.  It is also significant that there have been additional statement that he experienced an increase in back pain after a post-service bicycle injury in 2008.  See October 14, 2008 VA treatment record noting complaints of back pain since falling over the top of his bicycle.  In addition, the Veteran has had post-service manual labor employment and on examination in April 2009 noted an increase in back pain from working in a warehouse.

The Veteran contends that his current back disability is related to his back injury in 1978; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service injury and any current disability because, as a lay person, he was not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any low back disorder are merely speculation as to a possible cause as he was not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board finds the VA medical opinion in June 2016 to be more probative as to the etiology of the current lower back disorder.  The examiner reviewed the claims file and had previously examined the Veteran and found that his current low back disability was not related to his military service.  The examiner noted the Veteran's reports of injury to the lower back in service and the findings in the service treatment records, in addition to the Veteran's reports of dull aching pain after service, but found that his symptoms were more consistent with arthritis, rather than disc bulge; and the examiner had noted on the previous examination that the Veteran's arthritis was more likely due to the aging process.  Again, even though the examiner acknowledged the Veteran's post-service assertions of back pain, the examiner apparently assigned more probative weight to the medical evidence of record.  The examiner gave no indication that the Veteran was not credible, but merely found that any chronic lumbar condition was more consistent with arthritis, which was related to the aging process, rather than the back strain in service in 1978.  The examiner was fully informed of the pertinent medical history of the case, including the Veteran's assertions of symptomatology in his back after service; provided a fully articulated opinion; and the opinion was supported by a reasoned analysis.  Therefore, the Board assigns a high probative value to the June 2016 medical opinion.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The previous opinion provided by the same examiner also was not favorable to the Veteran's claim, as well as the medical opinion provided in April 2009.  There are no other medical opinions of record addressing the etiology of the Veteran's lumbar spine disability.

Even though the Board has determined that the Veteran is competent and credible to state that he injured his back in service and experienced continued back pain since service, he is not competent to state what the underlying cause is for the back pain or to provide an etiology opinion on his present back disabilities.  Thus, the fact that the examiner in this case assigned less weight to the Veteran's lay assertions and more weight to the medical evidence of record does not render the opinion unsound.

As the Veteran's first findings of degenerative arthritis of the spine were in approximately 2009, 31 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition with regard to the back disabilities other than arthritis, including back strain and degenerative disc disease, as these disabilities are not listed under 38 C.F.R. § 3.309(a), they are not considered chronic.  Therefore, service connection cannot be awarded for back strain and degenerative disc disease on the basis of continued symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b). The most probative medical evidence also does not establish entitlement to service connection for any disabilities of the back on a direct basis under 38 C.F.R. § 3.303(a)(d).  While there is evidence of injury to the back in service, the most probative post-service medical evidence does not establish a relationship between the Veteran's present back disabilities and service.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current lower back disability had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1131.  Accordingly, the Board finds that the criteria for service connection for a lower back disability are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).



II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran noted on treatment records associated with his SSA records that he was limited from working due in part to his service-connected left shoulder disability.  He also noted on an October 2009 VA examination report that he quit working and felt that his working days were done because of his left shoulder and low back.    

The Veteran's current service-connected disabilities are (1) left shoulder arthritis and strain with tendon tear, rated 30 percent from January 16, 2009; (2) depressive disorder, rated 30 percent from June 13, 2012; and (3) left shoulder scar, rated 0 percent from January 16, 2009.  The Veteran's combined disability rating for his service-connected disabilities is 30 percent, from January 16, 2009; and 50 percent from June 13, 2012.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).    

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

All of the medical opinions addressing the Veteran's employability status, however, show that the Veteran was not determined to be unemployable due to his service-connected disabilities.  

A September 2014 VA examination report notes that the Veteran's left shoulder disability impacted his ability to perform any type of occupational task as it caused difficulty with lifting and with overhead activities.  A June 2016 VA examination addressing the Veteran's left shoulder disability noted, however, that the Veteran's left shoulder disability did not impact his ability to perform any type of occupational task.  

A July 2016 VA examination report notes that the Veteran's depression rendered him sad and less motivated, at times, and that it could be hard for him to rouse himself to get to work on bad days.  However, the examiner also noted that the Veteran's last job as a driver reportedly ended not because of his skill or motivation, but because the company no longer needed drivers.  In sum, the examiner found that the degree of the Veteran's depression and its positive response to the right dose of medication would not seem to have much adverse impact on employability.  

As noted, the ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.  While there is some evidence the Veteran's employment activities would be limited by his left shoulder in that he could not reach overhead, and his depression would at times affect his motivation, none of the medical evidence establishes that the Veteran is prevented from working as a result of his service-connected disabilities.

The record shows that the Veteran was awarded Social Security Administration (SSA) disability benefits for disorders of the back with a secondary diagnosis of osteoarthritis and allied disorders.  The Veteran stated that his back and left shoulder affected his employment.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  In this regard, SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating that SSA's favorable determination, while probative evidence to be considered in a claim for VA benefits, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also White v. Principi, 243 F.3d 1378, 1380-81 (Fed. Cir. 2001) (discussing differences between SSA's criteria and VA's criteria for determining disability).  

The Veteran's back disability, which is not service-connected, was an important factor in the SSA decision.  Nonservice-connected disabilities may not be considered for TDIU purposes.  The Board has reviewed the same evidence that was apparently available to SSA at the time of its decision, and finds that under VA law such evidence does not show unemployability for TDIU purposes, as the evidence does not support a finding that the Veteran's service-connected disabilities alone are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment without regard to nonservice-connected disabilities.  The Board gives more weight to the VA examination reports and other evidence of record showing that the Veteran is not unable to engage in substantially gainful activity due to his service-connected disabilities, as these conclusions are based on clinical findings made on examination and supported by explanations.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected left shoulder disability and depression did not preclude him from securing and following a substantially gainful occupation.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any further benefits granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Extraschedular Consideration

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

As noted in the introduction, in March 2016, the Board granted an increased rating of 30 percent, effective January 16, 2009, for the left shoulder disability.  There is no record that the Veteran appealed the Board's March 2016 decision to the U.S. Court of Appeals for Veterans Claims.  Thus, the issue decided therein is final.

The Board, however, remanded the issue of whether entitlement to an extraschedular rating was warranted for the left shoulder disability.  

The Board considered whether the Veteran's left shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including flare-ups, his left shoulder strain and arthritis with tendon tear is characterized by functional limitation which more closely approximates limitation of motion from 25 degrees from the side (on the minor side).  For this reason, the Veteran has been assigned a 30 percent rating for the left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which considers limitation of motion of the shoulder.

With regard to the first step of the Thun analysis, the Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology in terms of his left shoulder disability.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence, such as if the shoulder involves ankylosis of the scapulohumeral articulation under Diagnostic Code 5201.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the left shoulder disability is not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

While the Veteran has had outpatient care treatment for his symptoms, the record shows no frequent periods of hospitalization due to the left shoulder disability.  As for marked interference with employment, while the Veteran's limited motion in the shoulder was noted as affecting his employment on the September 2014 VA examination report, none of the evidence demonstrates marked interference with employment due to his left shoulder while he was working.  A June 2016 VA examination report notes that the Veteran stopped working at his last employment because the company no longer needed drivers.  

While the Veteran's left shoulder disability has had a significant effect on his employment, the evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 30 percent rating assigned for the left shoulder disability is meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his left shoulder disability are significant, and have interfered with his ability to work, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability rating assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 
  
ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to an extraschedular disability rating for left shoulder strain and arthritis with tendon tear is denied.

Entitlement to a TDIU on an extraschedular basis is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


